   Case 1:20-cv-00811-IDD Document 16 Filed 10/26/20 Page 1 of 1 PageID# 64




                             UNITED STATES DISTRICT COURT
                                       FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

 WILLIAM LINDSEY, M.D.,                               )
                                                      )
 and                                                  ) Civil Action No. 1:20-cv-811
                                                      )
 BEST PREMIERE MEDICAL SERVICES,                      )
 PLLC;                                                )
                                                      )
                               Plaintiffs,            )
                                                      )
         vs.                                          )
                                                      )
 VIRGINIA SURGICAL HAIR CENTER, INC.,                 )
                                                      )
 and                                                  )
                                                      )
 LINDA CARNAZZA                                       )
                                                      )
                               Defendants.

                                             ORDER

        For good cause shown, the Court issues this order excluding the following dates from the

trial of this matter:

        Jan 1-11, 2021

        Jan 27-Feb 1, 2021

        Mar. 6-16, 2021

        Mar. 22-26, 2021

            26th day of __________,
Signed this ____         October       20
                                    20_____




                                                    /s/ Ivan D. Davis
                                                    ___________________________________
                                                    IVAN D. DAVIS
                                                    UNITED STATES MAGISTRATE JUDGE
